Mr. Presiding Justice Wright delivered the opinion of the court. In all material points this cause is like Birdsell Manufacturing Company v. Independent Fire Sprinkler Company (ante), in which we have this day filed an opinion giving our reasons in the decisions of the case. This case will be decided in the same way and for the same reasons expressed in the opinion to which we have referred, and the judgment of the Circuit Court will be reversed and the cause remanded to that court for a proper judgment upon the finding. Reversed and remanded.